Exhibit Atlantic BancGroup, Inc. announces fourth quarter and year end 2009 results. JACKSONVILLE BEACH, FLORIDA, April 15, 2010 Atlantic BancGroup, Inc., the parent company of Oceanside Bank, with four locations in the Jacksonville Beaches and East Jacksonville, Florida, announced today its fourth quarter and year end 2009 results. Atlantic BancGroup’s consolidated net loss totaled $5,023,000 for the quarter ended December 31, 2009, a decline from a consolidated net loss of $933,000 in the same period of 2008.For the three months ended December 31, 2009, the Company had a $4.03 loss per share, as compared with $.74 loss per share for the same period of 2008.For the year ended December 31, 2009, the Company had a consolidated net loss of $7,240,000, or $5.80 loss per share, as compared with a consolidated net loss of $1,927,000, or $1.54 loss per share, for 2008. “It goes without saying that 2009 was another difficult year with a continuation of the economic issues that have resulted in severe declines in real estate values, high unemployment, business failures and residential foreclosures in our market areas and throughout Florida and the U.S. The economic downturn and decline in real estate values have negatively affected our earnings and impacted the credit quality of our loan portfolio. This has resulted in many of our customers being unable to make payments on their loans and we are required by banking regulations to downgrade these loans and reserve against future potential losses in our loan portfolio. As a result, we have adopted an aggressive strategy of significantly increasing our loan loss reserves for these potential future losses. Additionally, we are also required to increase our reserves for those customers whom we have assisted by proactively altering their payment plans to allow them flexibility in continuing to make payments”, stated Chief Executive Officer Barry W. Chandler. Mr.
